Citation Nr: 0803425	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Entitlement to service connection for a lower back 
disability. 

3.  Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Veteran represented by:	Joel R. Davidson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1982 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied service connection 
for the above-mentioned issues.  [Original jurisdiction now 
resides in the Boston RO.]  The veteran initiated an appeal 
of that decision and requested de novo review by a Decision 
Review Officer (DRO).  The DRO issued a statement of the case 
(SOC) in September 2006 which continued the denial of the 
veteran's claims.  The appeal was perfected with the timely 
submission of a VA Form 9 in September 2006. 

Remanded issue

The issues of entitlement to service connection for a lower 
back disability and bipolar disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Motion for new hearing

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the RO 
in Boston, Massachusetts in April 2007.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.

In September 2007 the veteran's attorney wrote to the Board, 
stating in pertinent part as follows:  "My client wishes to 
appear personally before the Board, through a videoconference 
from the Boston office and present testimony regarding his 
case."  
The Board will treat this request as a motion for another 
hearing.

The attorney did not mention that he and the veteran had 
appeared before the undersigned VLJ in April 2007.  No reason 
was provided as to why the April 2007 hearing was in any way 
inadequate or why another hearing was necessary.  The record 
on appeal reveals no reason why another hearing should be 
conducted.

The motion for another personal hearing is denied. 

Issue not on appeal

It appears that the veteran at one time requested non-service 
connected pension benefits.  A September 7, 2005 letter 
informed the veteran that he does not qualify for non-service 
connected pension benefits because he did not serve during a 
period of war.  See 38 U.S.C.A. § 1521 (West 2002); see also 
Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) [non service-
connected pension benefits are payable to a veteran who 
served for 90 days or more during a period of war].  The 
veteran has not submitted any evidence or made any additional 
argument on the matter and appears to have dropped the issue.  
Accordingly, in the absence of the matter being prosecuted by 
the veteran or adjudicated by the RO, the Board will not 
address the veteran's entitlement to non-service connected 
pension benefits.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not indicate that the veteran currently has a left hip 
disability. 


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a left hip 
condition.

The veteran seeks entitlement to service connection for a 
left hip condition.  As is discussed elsewhere in this 
decision, the issues of entitlement to service connection for 
a lower back disability and bipolar disorder are being 
remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 7, 2005, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include, "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The June 2005 letter further emphasized:  If there is 
evidence that is "not in your possession, you must give us 
enough information about that evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the June 2005 letter from the RO 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision a December 19, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the December 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In any event, because service connection for the claimed left 
hip disability remains denied, elements (4) and (5) remain 
moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
personnel records, the veteran's VA outpatient medical 
records, private treatment records and Social Security 
Records; and he was provided a VA examination.   

The veteran's attorney, in the September 12, 2007 letter 
referred to in the Introduction above, appears to indicate 
that certain of the veteran's service medical records are 
missing.  This is correct.  The only portion of the veteran's 
service medical records contained in the record is his 
enlistment physical.  

In April 2007 the RO attempted to obtain a complete copy of 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).  In response the NPRC 
indicated that the veteran's records were destroyed in a 
fire.  It is well known that the last recorded fire at the 
NPRC took place in 1973; therefore it is impossible that the 
veteran's military records from 1982 were somehow involved.  
As discussed in more detail below, the Board is therefore 
remanding the veteran's claims of entitlement to service 
connection for a lower back disability and bipolar disorder 
for further evidentiary development, to include obtaining his 
service medical records. 

With respect to the veteran's claim of entitlement to service 
connection for a left hip condition, as is discussed below 
the Board is denying the veteran's claim based on the absence 
of a current disability.  The veteran's service medical 
records from 1982 manifestly would not add any pertinent 
evidence as to the existence of a current left hip 
disability.  Therefore, obtaining the veteran's service 
medical records for purposes of adjudicating the left hip 
claim is not necessary. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As set 
forth in more detail below, the veteran has not provided 
evidence of a currently diagnosed left hip condition. 
 Lacking such evidence, the Board finds that a VA medical 
examination or opinion is not necessary as the veteran has no 
service-connected disability.

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one in April 2007 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision as to the 
issue of the veteran's entitlement to a service connection 
for a left hip disability.  


Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).



Analysis 

With respect to Hickson element (1), there is no competent 
medical evidence that a left hip disability currently exists.   

The evidence associated with the veteran's claims folder 
indicates that he received an x-ray of his hips in August 
1985.  No abnormalities were identified.  There are no other 
records documenting treatment for a left hip condition until 
September 2004, when the veteran complained of left leg pain.  
Despite the veteran's complaints of pain, he was not 
diagnosed with an identifiable disability.  

Isolated complaints of left hip pain alone, in the absence of 
a diagnosed or identifiable underlying hip condition, do not 
in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.]

There is of record no medical evidence that a diagnosed left 
hip disability in fact exists.  The veteran has been accorded 
ample opportunity to present medical evidence in support of 
his claim; he and has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  The Court has held that "[t]he duty 
to assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

To the extent that the veteran himself believes that he has a 
left hip disability, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As previously mentioned, the Board is required to provide a 
medical examination or obtain a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  Given the lack of a current disability, the 
Board finds that an examination or medical opinion is not 
necessary.  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

In conclusion, the Board finds that Hickson element (1) has 
not been; the veteran's left hip his claim fails on this 
basis.  For the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left hip disability.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for a left hip condition is 
denied.


REMAND

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for bipolar disorder. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues of entitlement to service connection for a lower back 
disability and bipolar disorder must be remanded for further 
evidentiary development.  

Reasons for remand

Service medical records 

As indicated above, a complete copy of the veteran's service 
medical records have not been obtained.  Copies of the 
veteran's service personnel records indicate that during his 
brief period of active duty he was evaluated by the Martin 
Army Community Hospital for complaints of a "nervous 
problem".  Furthermore, the veteran has testified that he 
injured his back during basic training, received treatment 
and was proscribed medication.  See April 2007 hearing 
transcript, page 10-11.  Under these circumstances, the Board 
believes that it is necessary to obtain a complete copy of 
the veteran's service medical records.  

As was described above, NPRC has previously indicated that 
the veteran's service medical records were destroyed in a 
fire.  However, to the Board's knowledge, the only fire at 
NPRC was in July 1973.  Since the veteran's period of service 
was from April 1982 to June 1982, his records would be 
unaffected by the 1973 fire.  Under these circumstances, an 
additional search for the veteran's service medical records 
should be conducted.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]

Medical opinion 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to the veteran's bipolar disorder claim, the 
evidence of record indicates that the veteran has been 
diagnosed with bipolar disorder.  The veteran's service 
personnel records indicate that he manifested homicidal and 
suicidal ideations and psychosomatic anxiety reactions.  
Military records also indicate that that the veteran had a 
history of "suicidal ideations and poor impulse control 
which occurred under stressful personal problems."  
Accordingly, Hickson elements (1) and (2) have been met. 

The Board additionally observes that there may have been pre-
service psychiatric problems.  See August 30, 1990 Social 
Security Administration Form SSA-2506 [describing mental 
heath treatment beginning in 1975.]

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
veteran's current bipolar disorder and his in-service mental 
health issues.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, the Board remands the case for further 
development to determine whether the veteran's current 
bipolar disorder was incurred or aggravated during active 
duty.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the National 
Personnel Records Center (NPRC) 
and/or any other appropriate 
repository of records and request 
copies of veteran's service medical 
records. All efforts to obtain such 
records should be documented in the 
claims folder.

2.  VBA should contact the veteran 
through his attorney and request that 
he identify all hospitalization and 
medical treatment for mental health 
problems, both pre- and post-service.  
Any such record, if available, should 
be obtained and associated with the 
veteran's VA claims folder.

3.  VBA should then arrange for a 
physician with appropriate experience 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
it is as likely as not that the 
veteran's currently diagnosed bipolar 
disorder was incurred or aggravated 
during active duty.  In particular, 
the reviewing physician should 
indicate, to the extent practicable, 
whether or not the bipolar disorder 
pre-existed the veteran's military 
service and if so whether either was 
thereby aggravated beyond the natural 
progress of the disability. If the 
reviewing physician deems it to be 
necessary, physical examination 
and/or diagnostic testing of the 
veteran may be undertaken. The 
reviewing physician's opinion and 
report of any examination should be 
associated with the veteran's VA 
claims folder.

4.  After the development requested 
above has been completed to the 
extent possible, and after 
undertaking any additional 
development it deems necessary, VBA 
should then readjudicate the issues 
of entitlement to service connection 
for a lower back disability and 
bipolar disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


